Learned, P. J.:
This is an action of ejectment, in which a verdict was rendered for the defendant October 5, 1875, and a judgment thereon perfected November 29, 1875. An appeal was taken in November, 1875, from that judgment, and from an order denying a new trial. About March 24, 1881, the plaintiff died, the appeal not having been heard, leaving heirs — a son, a daughter, and four children of a deceased daughter — all of full age. The deceased left a will, which has been proved and recorded as a will of real and personal estate, her son, Giles H. P. Yan Home, being named as sole executor. By that will, with the exception of one article of personal estate, she left all her real and personal estate to her son Giles, and her daughter Catalina Bell.
Giles H. P. Yan Horne also claims to be the owner of the *506undivided half of said premises, by virtue of a contract made with Jane Van Horne in her lifetime.
On an affidavit stating the foregoing matters, -the defendant obtained an order at General Term, January 26, 1882, under section 1298, Code of Civil Procedure, requiring these heirs and devisees of the deceased to show cause, at the General Term, to be held in September, 1882, why the judgment and order denying a new trial should not be affirmed, and directing the mode of giving notice. On the return day of that order proof was made of its service as required, and also proof that no parties had been substituted. And.the defendant moved that the judgment and order be affirmed.
In opposition, Giles H. F. Van ITorne appeared by counsel, and no other one of the heirs or devisees appeared. He produced an affidavit and a notice of motion to substitute himself as plaintiff and Catalina Pell as plaintiff or defendant, in the place of Jane Van Horne, deceased, with proof of service of the same on Catalina Pell, and on the four other heirs above referred to. The affidavit, after'setting forth the proceedings in the case, as above mentioned, and an unsuccessful attempt by him to procure substitution of himself and Catalina Pell, alleges that the will of Jane Van Horne devises the property to him and Catalina in equal parts, and that he *507is also the owner of an undivided half of the premises, by virtue of a contract in writing made by Jane Van Horne in her lifetime.
The defendant now insists that, as the substitution was not made before the return day, the judgment should be affirmed. The plaintiff urges that the substitution should now be made.
The defendant further objects to this that Mrs. Bell declines to assert any claim ; that under the will Giles H. F. Van Horne has only one-half of the estate which Mrs. Van Horne had; that, if he claims under the contract with Mrs. Van Horne, the defendant has had no opportunity to try the validity of that contract.
■ Now, with the alleged interest of Giles H. F. Van Home under his contract we have nothing to do. All that we have to look to is the substitution of the person or persons who, by the death of Jane Van Horne, succeeded. Giles H. F. Van Horne did not succeed by the death of Jane Van Horne to the alleged rights under his contract, and the party defendant is not to be embarrassed by that. For aught that appears the alleged contract was made before the action was commenced. And it is not alleged that it was a transfer of the title.
If the judgment should be reversed and a new trial granted, of course on such new trial Giles H. F. Van Horne will have to prove his legal title; and apparently this contract shows no legal title whatever.
Catalina Bell does not desire to litigate the action further. Therefore the judgment and order must stand affirmed as to the undivided half of the premises devised to her by the will.
As to the other undivided half devised to Giles H. F. Van Home, he must be substituted on terms. He was guilty of laches in not moving for substitution at an early day. He should pay ten dollars costs of .motion in January term, ten dollars costs September term, and the necessary expenses of serving papers on the heirs, to be adjusted by the clerk of Montgomery county. Unless the costs and disbursements are'paid within five days after adjustment and notice to him or to his attorney, the judgment and order to be affirmed, also as to him and his share.
Present — LearNed, P. J., Bocees and WestbrooK, JJ.
Judgment affirmed, with costs.